Citation Nr: 1540917	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  11-32 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a skin disorder (contact dermatitis, eczema, lichen simplex, xerosis, and atypical psoriasis), to include as due to exposure to herbicides.

2.  Entitlement to service connection for a skin disorder (contact dermatitis, eczema, lichen simplex, xerosis, and atypical psoriasis), to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to March 1969, to include service in the Republic of Vietnam. 

These matters come on appeal before the Board of Veterans' Appeals (Board) from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in Cheyenne, Wyoming (RO).

This appeal was remanded in October 2014 in order to provide the Veteran with a Board hearing that the Veteran had requested in his December 2011 VA Form 9 Substantive Appeal.  The hearing was scheduled in April 2015, but the Veteran did not attend the hearing without explanation, and has not requested a new hearing.  His hearing request is, therefore, deemed withdrawn.

The current claim has been processed through the Veterans Benefits Management System (VBMS).  As such, any further consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issue of entitlement to service connection for a skin disorder (contact dermatitis, eczema, lichen simplex, xerosis, and atypical psoriasis), to include as due to exposure to herbicides is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a July 1995 rating decision, the RO denied a claim of service connection for a skin disorder; the Veteran did not perfect an appeal of that decision, it became final.  

2.  Evidence received since the July 1995 rating decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a skin disorder. 

CONCLUSIONS OF LAW

1.  The July 1995 rating decision, which declined to reopen the Veteran's claim of entitlement to service connection for a skin disorder, is final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1995).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a skin disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000
	
As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  By reopening the claim of entitlement to service connection for a skin disorder, the Board is granting in full this aspect of the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  

The United States Court of Appeal for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a "reasonable possibility of substantiating the claim" should be considered a component what constitutes new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court has also held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).  

The Veteran's claim of entitlement to service connection was initially denied in a July 1995 rating decision.  The Veteran's claim was denied because the RO determined that there was no evidence that the Veteran had any conditions for which there is a presumption of service connection due to Agent Orange.  In a July 1996 Statement of the Case (SOC), the RO determined that, although the Veteran had been treated for skin conditions in service, there was no evidence that he had a diagnosis of chloracne and the in-service conditions were considered acute and transitory that resolved with treatment.  The RO notified the Veteran of its decision, and of his appellate rights, but he did not perfect an appeal and that decision became final.  38 U.S.C.A. §§ 7105 (West 1991); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (1995).  Accordingly, the claim may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Veteran filed a claim to reopen his previously-denied claim for service connection for a skin disorder in November 2010.  A December 2011 Statement of the Case (SOC) reopened the previously-denied claim.  Regardless of whether the RO reopened the Veteran's claim, the Board must decide the threshold issue of whether the evidence is new and material before addressing the merits of a claim.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); Barnett, 83 F.3d at 1380.

Here, the evidence received since the time of the RO's July 1995 rating decision includes additional treatment records, lay evidence, and the Veteran's testimony from a March 2013 DRO hearing.  The Veteran testified that the condition that he has today began in service when he interacted with a substance he believes was Agent Orange.  He described that he lost all of the hairs on his legs from the calf down and that he got "pus type" breakouts on both of his legs and between his legs.  He also stated that this condition persisted since service and that the previous in-service diagnosis of ringworm was a mistake.  He also continued to contend that his skin disorder is related to his presumed exposure to herbicides.  This evidence is deemed to be both new and material.  This evidence was not before adjudicators when the Veteran's claim was last denied in July 1995, and it is not cumulative or redundant of the evidence of record at the time of that decision.  It also relates to an unestablished fact necessary to substantiate the claim for service connection for a skin disorder and raises a reasonable possibility of substantiating the claim.  Specifically, the evidence added to the record, which is presumed credible for purposes of reopening the claim, provides evidence that the Veteran's skin disorder has persisted since his period of active service.  Accordingly, the claim is reopened.


ORDER

As new and material evidence has been received, the previously denied claim of entitlement to service connection for a skin disorder (contact dermatitis, eczema, lichen simplex, xerosis, and atypical psoriasis), to include as due to exposure to herbicides is reopened, and the appeal is granted to this extent only. 


REMAND

While further delay is regrettable, the Board observes that additional development is required prior to adjudicating the Veteran's claim of service connection for a skin disorder (contact dermatitis, eczema, lichen simplex, xerosis, and atypical psoriasis), to include as due to exposure to herbicides. 

The Veteran was provided a VA examination in conjunction with his claim in December 2011.  At that time, the examiner provided a diagnosis of dermatitis or eczema located on the Veteran's bilateral feet and hands.  At the time of examination, the Veteran's bilateral hands and palms were without cracking, peeling, or bleeding areas.  The examiner noted that there were dry, creamy, white colored flakes with underlying erythematous skin in the scrotal area.  The examiner also noted that the Veteran had venosus stasis changes on his left lower extremity and raised and rough erythema areas on the bilateral ankles.  

The examiner provided the opinion that the Veteran's diagnosed lichen simplex chronicus is less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  By way of rationale, the examiner noted that the Veteran's service treatment records include treatment for a groin rash, ringworm, and tinea pedis with "appropriate" treatment.  The Veteran's discharge examination in February 1969 did not identify any rashes or skin complaints.  The examiner also noted that there are notes of groin rashes in treatment records dated in July 1985, July 1995, April 2007, and April 2008.  Thus, the examiner found that the Veteran's skin rash is less likely than not related to the complaints in service given the amount of time between the incidents, which the examiner indicated is "not expected with this type of disease process."  

Additionally, the examiner found that the Veteran's contact dermatitis of his hands was not noted in service or on discharge.  Further, the examiner found that the documentation of the hand dermatitis was first noted in November 1984 and at that time, it was noted that the problem had been present for approximately one and a half years.  Thus, again, the examiner found that the length of time between the date of the Veteran's discharge and the date of diagnosis did not correlate with the disease process.  

With regard to the Veteran's xerosis of the legs or anything similar in signs and symptoms of xerosis, the examiner found that the Veteran did not seek any treatment for the condition in service or upon discharge.  Further, the examiner stated that the Veteran's leg xerosis was first noted in April 2007, 38 years after discharge.  Therefore, the examiner found that it is less likely than not that the Veteran's xerosis was incurred in or caused by the claimed in-service injury, even, or illness.  Finally, the examiner provided the same opinion for atypical psoriasis.

As noted by the VA examiner, there was a notation of ringworm and a groin rash dated in April 1967 as well as a notation of tinea pedis in February 1968.  The Board recognizes that there were no complaints or diagnoses of any skin disorders in the examination reports and reports of medical history upon entrance to or separation from military service.  

During his March 2013 DRO hearing, the Veteran testified that he first broke out with his rash while he was in Vietnam in 1967.  He told the Decision Review Officer that he was misdiagnosed at that time with ringworm, which the Veteran maintained he did not have at that time and has never had.  The Veteran also continued to contend that the skin conditions were related to his period of service, and more specifically to his exposure to Agent Orange.

The Board is cognizant that there is no VA presumption for service connection for skin disorders such as contact dermatitis, lichen simplex, xerosis, or atypical psoriasis as due to herbicide exposure.  However, although the Veteran is not entitled to a presumption of service connection for a disability based on exposure to herbicides, he is not otherwise precluded from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 (1999) (indicating the principles set forth in Combee, which instead concerned exposure to radiation, are equally applicable in cases involving exposure to Agent Orange).  In Polovick v. Shinseki, the Court recognized that to permit the denial of service connection for a disease on the basis that it is not likely there is any nexus to service solely because the statistical analysis does not support presumptive service connection, would, in effect, permit the denial of direct service connection simply because there is no presumptive service connection. 23 Vet. App. 48, 55 (2009).  The Court maintained that this is contrary to the recognition in Stefl that "[t]he existence of presumptive service connection for a condition based on exposure to Agent Orange presupposes that it is possible for medical evidence to prove such a link before the National Academy of Sciences recognizes a positive association."  Polovick, Vet. App. at 55 (quoting Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007)).  The Agent Orange Updates use only a general statistical analysis to determine whether a disease should be service connected on a presumptive basis and not to the likelihood that any individual's health problem is associated with or caused by the herbicides in question. 

Further, in Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007), the Court held that when VA provides a veteran with a medical examination related to a claim for service connection, the examination must be adequate.  In this case, the Veteran has consistently contended that his skin disorder is related to his period of service, and more specifically, to his Vietnam service and presumed herbicide exposure.  However, the examination does not address this theory of entitlement.  In light of the foregoing, the Board will afford the Veteran new VA examinations to determine the etiology of his skin disorders, to include whether any or all of them are related to his period of service and presumed exposure to herbicides.    

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran for the appropriate release to obtain any outstanding private treatment records.  With the Veteran's authorization, the RO/AMC should then obtain the Veteran's recent private treatment records.  If no additional records are located, the Veteran must be notified and a written statement to that effect should be requested for incorporation into the record.  The RO/AMC should also obtain any outstanding VA treatment records.  All efforts to obtain these records must be documented in the claims file.

2.  Provide the Veteran with a VA examination and obtain an opinion from an appropriate VA examiner to determine whether any currently-diagnosed skin disorder, to include contact dermatitis, eczema, lichen simplex, xerosis, and atypical psoriasis, is related to his period of service, to include his exposure to herbicides.  The claims file and a copy of this remand must be reviewed by the examiner, and the opinion should reflect that the claims file was reviewed.  All indicated testing must be conducted. 

The examiner is advised that the Veteran is presumed to have been exposed to herbicides, including Agent Orange, during his service in the Republic of Vietnam.  The examiner is asked to consider the Veteran's lay statement concerning the onset of his skin disorders and the in-service complaints regarding skin rashes.  In light of the foregoing, the examiner is asked to determine the following:

For each skin condition, including contact dermatitis, eczema, lichen simplex, xerosis, and atypical psoriasis, is it at least as likely as not (50 percent or greater probability) that the skin disorder is etiologically related to his period of service, to include in-service herbicide exposure?*

*The Board is cognizant that there is no VA presumption of service connection for a skin disorder other than chloracne due to herbicide exposure.  The Agent Orange Updates, however, use only a general statistical analysis to determine whether a disease should be service connected on a presumptive basis and not to the likelihood that any individual's health problem is associated with or caused by the herbicides in question.  The Board seeks a medical opinion on the likelihood that THIS Veteran's skin condition is related to HIS herbicide exposure given HIS medical history, family history, absence of other risk factors, etc.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particular of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.  

3.  Thereafter, readjudicate the claims of service connection for a skin disorder, to include contact dermatitis, eczema, lichen simplex, xerosis, and atypical psoriasis.  If any benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


